         Case 20-10520         Doc 12       Filed 06/25/20 Entered 06/25/20 15:34:05                   Desc Main
                                              Document     Page 1 of 4

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE MIDDLE DISTRICT OF GEORGIA
                                             ALBANY DIVISION

In re:                                                          :      CHAPTER 13 PROCEEDING
                                                                :
LYDIA D. REESE                                                  :      CASE NO: 20-10520 aec
                                                                :
         Debtor(s)                                              :
                                                                :
                                        NOTICE OF MOTION TO AVOID LIEN

     LYDIA D. REESE, DEBTOR IN THE ABOVE-STYLED BANKRUPTCY MATTER, HAS FILED PAPERS WITH
THE COURT TO AVOID A JUDICIAL LIEN.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one. If not
served with this notice in accordance with the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a
copy of the motion may be obtained upon written request to counsel for the Movant (identified below) or at the
Clerk’s office.

If you do not want the court to grant the relief sought in the motion or if you want the court to consider your views on the
motion, then you or your attorney shall file with the court a written objection or response on or before July 16, 2020,
pursuant to FRBP 9006(f). If you are receiving this notice by mail, you may add three (3) days to the response date stated
above. The objection or response should be sent to:

Clerk, U.S. Bankruptcy Court
Middle District of Georgia
P.O. Box 1957
Macon, Georgia 31202
478-752-3506

If an objection or response is filed, a hearing on the motion shall be held on:

                                            Tuesday, August 4, 2020 at 2:00 P.M.,
           at the C. B. King United States Courthouse, 2nd Floor, 201 W. Broad Avenue, Albany, Georgia 31701.

If you mail your response or objection to the court for filing, you shall send it early enough so the court will receive the
objection or response on or before the response date stated above.

Any response or objection shall also be served on the movant.

If you or your attorney does not take these steps, the court may decide that you do not oppose the relief sought in the
motion and may enter an order granting relief.

This notice is sent by the undersigned pursuant to L.B.R. 9007-1(c).

This 25th day of June, 2020.
                                                          /s/ F. Anthony Blakey
                                                          F. ANTHONY BLAKEY
                                                          GA State Bar No.: 061817
                                                          Attorney for Debtor(s)
                                                          Kelley, Lovett, Blakey & Sanders, P.C.
                                                          P.O. Box 70879
                                                          Albany, GA 31708
                                                          (229) 888-9128
                                                          jfreeman@kelleylovett.com
        Case 20-10520        Doc 12      Filed 06/25/20 Entered 06/25/20 15:34:05               Desc Main
                                           Document     Page 2 of 4


                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE MIDDLE DISTRICT OF GEORGIA
                                            ALBANY DIVISION

In re                                                     :        BANKRUPTCY CASE
                                                          :
LYDIA D. REESE                                            :        NO. 20-10520 aec
      Debtor(s)                                           :
                                                          :
and                                                       :
                                                          :
LYDIA D. REESE                                            :        CASE FILED UNDER CHAPTER 13
                                                          :
         Movant(s)                                        :
                                                          :
vs.                                                       :
                                                          :
COLLECTIONS & BILLING SERVICE, INC.,                      :        MOTION TO AVOID
DBA CBV COLLECTIONS, INC., PHOEBE                                  JUDICIAL LIEN
PUTNEY MEMORIAL HOSPITAL
                                                          :
         Respondent.                                      :


         The debtor/movant in the above-styled action and under the authority of the United States Bankruptcy

Code, Section 522(f), moves the Court for an order as follows:

                                                              1.

         The debtor filed a voluntary petition for relief under Chapter 13 of the United States Bankruptcy Code on

June 15, 2020.

                                                              2.

         Respondent possesses a judgment against the debtor and has recorded a judicial lien against all of the

debtor’s real and personal property. The judicial lien is recorded in Case No. 2019-1407CC, the Magistrate Court of

Dougherty County, Georgia.

                                                              3.

         The debtor is entitled to exempt certain property and there is no excess equity in any of the debtor’s

property that is not otherwise exemptible. Therefore, this judicial lien impairs the debtor’s ability to claim

exemptions in real and personal property to which the debtor is entitled.

         WHEREFORE, the debtor prays that the Court enter an order granting this motion and avoiding the fixing

of the judicial lien on or against any property of the debtor both real and personal.
Case 20-10520   Doc 12   Filed 06/25/20 Entered 06/25/20 15:34:05          Desc Main
                           Document     Page 3 of 4




                                  /s/ F. Anthony Blakey
                                  F. ANTHONY BLAKEY
                                  GA State Bar No.: 061817
                                  Attorney for Debtor(s)
                                  Kelley, Lovett, Blakey & Sanders, P.C.
                                  P.O. Box 70879
                                  Albany, GA 31708
                                  (229) 888-9128
                                  jfreeman@kelleylovett.com
         Case 20-10520        Doc 12     Filed 06/25/20 Entered 06/25/20 15:34:05                Desc Main
                                           Document     Page 4 of 4

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF GEORGIA
                                           ALBANY DIVISION

In re:                                                    :       CHAPTER 13 PROCEEDING
                                                          :
LYDIA D. REESE                                            :       CASE NO: 20-10520 aec
                                                          :
                                                          :
         Debtor(s)                                        :


                                         CERTIFICATION OF SERVICE

           I certify that I served a true copy of the within Motion to Avoid Judicial Lien and Notice on the party

against whom relief is sought to those listed below. Those not served electronically were served by first class mail,

this 25th day of June 2020.


                                                 Lydia D. Reese
                                           2415 Dawson Road, Apt. Y-2
                                               Albany, GA 31707

                                         Collections & Billing Service, Inc.
                                             dba CBV Collections, Inc.
                                         Phoebe Putney Memorial Hospital
                                                c/o Michael C. Hall
                                                  P.O. Box 70398
                                                Albany, GA 31708

                                       Magistrate Court of Dougherty County
                                                  P. O. Box 1827
                                             Albany, GA 31702-1827

                                                   Kristin Hurst
                                                Chapter 13 Trustee
                                                  P. O. Box 1907
                                               Columbus, GA 31902



                                                              /s/ F. Anthony Blakey____________________________
                                                               F. Anthony Blakey
                                                              Attorney for Debtor(s)
